Investors / Corporate: David S. Bassin, CFO inVentiv Health, Inc. (732) 537-4804 investor@inventivhealth.com Media: Marcia Frederick inVentiv Health, Inc. (614) 543-6281 mfrederick@inventivhealth.com inVentiv Health Reports Financial Results for First Quarter 2009 · First Quarter Total Revenues down 2% to $257.7mm; Net Revenues of $221.0mm · First Quarter EPS attributable to inVentiv Health, Inc. of $0.24 · Reconfirming 2009 Revenue Targets of $1.1 – $1.2 billion and narrowing EPS Targets to $1.30 - $1.40 SOMERSET, NEW JERSEY, May 7, 2009 ― inVentiv Health, Inc. (NASDAQ: VTIV), a leading provider of commercialization services to the global pharmaceutical and healthcare industries, today announced financial results for the first quarter 2009. First Quarter 2009 Results from Continuing Operations attributable to inVentiv Health Inc.: · Total revenues decreased 2% to $257.7 million for the first quarter of 2009, compared to $262.3 million for the first quarter of 2008.Net revenues also decreased 2% to $221.0 million, compared to $224.6 million for the first quarter of 2008. · EBITDA decreased 4% to $27.8 million for the first quarter of 2009, compared to adjusted EBITDA of $28.9 million for the first quarter of 2008. · Operating income decreased 5% to $19.3 million for the first quarter of 2009, compared to adjusted operating income of $20.3 million for the first quarter of 2008.GAAP operating income was $19.8 million for the first quarter of 2008. · Net income attributable to inVentiv Health Inc. was $7.9 million for the first quarter of 2009, compared to $8.0 million for the first quarter of 2008. · Diluted earnings per share attributable to inVentiv Health, Inc. was $0.24 for the first quarter of 2009, compared to an adjusted diluted EPS $0.26 for the first quarter of 2008.GAAP diluted EPS was $0.24 for the first quarter of 2008. Segment Results: · inVentiv Clinical reported total revenues of $51.2 million during the first quarter of 2009, down 2% from $52.1 million during the first quarter of 2008.Billable headcounts in clinical staffing continued to soften, whereas functional outsourcing services continued its strong momentum during the first quarter, further strengthening inVentiv Clinical’s market position. · inVentiv Communications reported total revenues of $70.9 million during the first quarter of 2009, down 20% from $88.3 million during the first quarter of 2008. Net Revenues were down 13% during the quarter as pass-through expenses were lower than the prior year. Despite a slow start early in the quarter due to delays in client spend, revenues picked-up later in the quarter as clients signed off on statements of work and related purchase orders. · inVentiv Commercial reported total revenues of $103.2 million during the first quarter of 2009, up 12% from $92.0 million during the first quarter of 2008 driven by the new client wins in 2008 and early 2009 and the inclusion of the financial performance for Promotech Logistic Solutions acquired in the 4th quarter of 2008.The division continues to maintain a healthy pipeline of new opportunities from pharmaceutical companies’ increased desire to outsource. · inVentiv Patient Outcomes reported total revenues of $32.4 million during the first quarter of 2009, up 8% from $29.9 million during the first quarter of 2008.The results include the financial performance of the Patient Marketing Group, acquired in the third quarter of 2008, partially offset by the delays in spend on patient compliance initiatives at the beginning of the quarter. Mr. Blane Walter, Chief Executive Officer of inVentiv Health, commented, “I am pleased with inVentiv’s first quarter results and that our earnings were better than initially anticipated.Although our clients were slow to commit their budgets early in the first quarter and they continue to be challenged by the environment, we saw positive signs that spending is beginning to stabilize. In addition, I'm pleased that clients continued to seek our integrated solutions, as evidenced by our 27 new integrated wins, a 29% increase over Q1 of last year.
